 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   TOM M. FRANKS,                                       No. 1:20-cv-00136-NONE-EPG-HC

12                   Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATION, GRANTING
13           v.                                           PETITIONER SIXTY (60) DAYS TO
                                                          ASSERT CLAIMS UNDER 42 U.S.C.
14   SUPERIOR COURT OF STANISLAUS                         § 1983, AND DIRECTING CLERK OF
     COUNTY,                                              COURT TO SEND PETITIONER
15                                                        PRISONER CIVIL RIGHTS COMPLAINT
                     Respondent.                          FORM AND APPLICATION TO PROCEED
16                                                        IN FORMA PAUPERIS

17                                                        (Doc. No. 6)

18

19          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to

20 28 U.S.C. § 2254. On February 11, 2020, the assigned magistrate judge issued findings and

21 recommendations recommending that petitioner be granted leave to convert his habeas petition

22 filed to initiate this action into a civil rights action under 42 U.S.C. § 1983, because if successful

23 the claims asserted therein would not necessarily lead to his immediate or earlier release from

24 confinement. (Doc. No. 6). The findings and recommendations were served on petitioner and

25 contained notice that any objections were to be filed within thirty (30) days of the date of service

26 of that order. To date, petitioner has filed no objections, and the time for doing so has passed.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

28 de novo review of the matter. Having carefully reviewed the entire file, the court concludes that


                                                      1
 1 the findings and recommendations are supported by the record and proper analysis.

 2         Accordingly, IT IS HEREBY ORDERED that:

 3         1. The findings and recommendations issued on February 11, 2020 (Doc. No. 6) are

 4              ADOPTED;

 5         2. The Clerk of Court is DIRECTED to send petitioner a prisoner civil rights complaint

 6              form and an application to proceed in forma pauperis;

 7         3. Petitioner is GRANTED sixty (60) days from the date of service of this order in

 8              which to assert claims under 42 U.S.C. § 1983;

 9         4. Petitioner shall submit an application to proceed in forma pauperis, completed and

10              signed, or in the alternative, pay the $400.00 fee for the civil rights action within sixty

11              (60) days from the date of service of this order; and

12         5. If petitioner fails to assert claims under 42 U.S.C. § 1983, the instant habeas action

13              will be dismissed without prejudice to petitioner refiling his claims in a separate

14              § 1983 action.

15 IT IS SO ORDERED.

16
       Dated:     April 1, 2020
17                                                        UNITED STATES DISTRICT JUDGE

18

19
20

21

22

23

24

25

26
27

28


                                                      2
